Appeal from order, Supreme Court, Bronx County (Ethan Greenberg, J.), entered June 20, 2008, which denied petitioner’s application for a writ of habeas corpus, unanimously dismissed as moot, without costs.
Petitioner’s appeal claiming errors in the hearing officer’s findings at the preliminary parole revocation hearing was rendered moot by the final hearing determination against him *592(see People ex rel. Benton v Farsi, 1 AD3d 126 [2003]). Concur— Gonzalez, P.J., Saxe, Catterson, McGuire and Acosta, JJ.